DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious the claimed reinforcement device for an optical fiber fusion spliced portion, heater, sleeve housing, first and second wall portions wherein either:
wherein both the first wall portion and the second wall portion in the cross-section wherein the first wall portion is line-symmetrical with the second wall portion in the cross-section, wherein the heater further includes a third wall portion connecting an end portion of the first wall portion and an end portion of the second wall portion on the bottom portion side, and wherein the third wall portion has a concave curved surface, or
wherein the first wall portion and the second wall portion are configured such that a distance between the first wall portion and the second wall portion increases from a bottom portion side of the heater toward a top portion side of the heater in a cross-section orthogonal to the longitudinal direction, wherein at least one bent portion is formed to both of the first wall portion and the second wall portion in the cross-section, and wherein the sleeve housing portion is configured to accommodate the reinforcement sleeve and contact the reinforcement sleeve at at least three points, as viewed in the cross section,
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883